UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-4215


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THOMAS L. DAVIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. John A. Gibney, Jr., District
Judge. (3:15-cr-00156-JAG-1)


Submitted:   November 17, 2016            Decided:   December 14, 2016


Before THACKER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Patrick L.         Bryant,
Appellate Attorney, Laura J. Koenig, Assistant Federal         Public
Defender, Alexandria, Virginia, for Appellant.    Dana J.     Boente,
United States Attorney, Stephen E. Anthony, Assistant          United
States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Thomas L. Davis pled guilty to possession of a firearm by a

convicted felon, 18 U.S.C. § 922(g)(1).                     The district court varied

upward and sentenced Davis to 84 months’ imprisonment.                        On appeal,

Davis argues that his sentence is substantively unreasonable.                            We

affirm.

       We   review       a    sentence        for    procedural       and    substantive

reasonableness,          applying       “an       abuse-of-discretion         standard.”

Gall v. United States, 552 U.S. 38, 51 (2007).                        A district court

“has flexibility in fashioning a sentence outside of the Guidelines

range,” United States v. Diosdado-Star, 630 U.S. 359, 364 (4th

Cir.   2011),      and   need    only    “set       forth    enough   to     satisfy     the

appellate court that [it] has considered the parties’ arguments

and has a reasoned basis” for its decision, id. (quoting Rita v.

United States, 551 U.S. 338, 356 (2007)).                    “In reviewing a variant

sentence,     we     consider       whether         the     sentencing      court    acted

reasonably both with respect to its decision to impose such a

sentence and with respect to the extent of the divergence from the

sentencing range.”           United States v. Washington, 743 F.3d 938, 944

(4th Cir. 2014) (internal quotation marks omitted).

       In   this    case,     the   district        court    held   that,     even   after

considering the mitigating evidence, an upward variance from the

Guidelines range of 30 to 37 months was justified based on Davis’

understated        criminal     record,       his    dangerousness,         his   lack   of

                                              2
respect for the law, and the need to protect the public.               Having

reviewed the record and the district court’s thorough explanation

of its sentence, we conclude that Davis’ variance sentence is

substantively reasonable.

      Accordingly, we affirm the judgment of the district court.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    3